Case 19-33426 Document 25 Filed in TXSB on 08/29/19 Page 1 of 1

 

Fill in this information to identify your case:

 

 

Debtor 4 George Lionel Moncada
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

Case number 19-33426 ceases

: Check if this is an
fk vw

prised amended filing

Official Form 106Dec

Declaration About an Individual Debtor's Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement,

concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

ae Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
fi No

( Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,

Declaration, and Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are
true and correct.

x Dywae Leimel Moncahe x

 

 

George Liohel Moncada, Debtor 1 Signature of Debtor 2
Date %- 27- £017 Date
MM /DD/YYYY MM/DDIYYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
